UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


TECK GENERAL PARTNERSHIP; KERMIT       
C. ZIEG, JR.,
              Plaintiffs-Appellants,
                 v.                              No. 00-1134

CROWN STATIONS, INCORPORATED,
               Defendant-Appellee.
                                       
TECK GENERAL PARTNERSHIP; KERMIT       
C. ZIEG, JR.,
              Plaintiffs-Appellants,
                 v.                              No. 00-2572

CROWN STATIONS, INCORPORATED,
               Defendant-Appellee.
                                       
          Appeals from the United States District Court
        for the Eastern District of Virginia, at Alexandria.
               Leonie M. Brinkema, District Judge.
                         (CA-99-1068-A)

                      Submitted: March 30, 2001

                       Decided: April 20, 2001

          Before MOTZ and KING, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.
2           TECK GENERAL PARTNERSHIP v. CROWN STATIONS
                              COUNSEL

Teck General Partnership, Kermit C. Zieg, Jr., Appellants Pro Se.
Michael Patrick McGovern, KELLEY, DRYE & WARREN, L.L.P.,
Washington, D.C., for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Teck General Partnership appeals from the district court’s orders
granting summary judgment in favor of, and awarding attorneys’ fees
and costs to, Crown Stations, Inc. ("Crown Stations") under the Vir-
ginia Oil Spill Act, Va. Code Ann. §§ 62.1-44.34:18.F (Michie 1998)
(the "Act"). Our review of the record and the district court’s opinions
discloses that this appeal is without merit.

   First, we find that the district court properly granted summary
judgment to Crown Stations. After giving Teck ample opportunity of
discovery and to argue the issues, the district court found that the only
evidence on the record regarding Teck’s claim under the Act, includ-
ing the report of Teck’s own expert, supports the conclusion that the
leakage at issue originated from underground tanks. Because leakage
from underground storage is explicitly exempt from the Act, and
because Teck’s theory in opposition is not based on any record evi-
dence, we find that the district judge properly granted summary judg-
ment on the Virginia Oil Spill Act claim.

   As to Teck’s claims for common law trespass and negligence, the
district judge confirmed at the summary judgment hearing that Crown
Stations had no involvement in the installation, management, or oper-
ation of the gasoline service station, and its sole act was to lease the
land to a third party. Under these facts, we find that the district court
            TECK GENERAL PARTNERSHIP v. CROWN STATIONS                 3
properly awarded summary judgment to Crown Stations on both the
trespass and negligence claims under Virginia law.

   We further find that the district court properly assessed fees and
costs against Teck pursuant to the Act. Given our finding that sum-
mary judgment was properly granted to Crown Stations, Crown Sta-
tions, as the prevailing party, is entitled to reasonable attorneys’ fees
and costs. Teck’s claims in opposition are without merit. Teck pre-
vailed under the law, and fees and costs therefore are appropriate
under the Act.

   Accordingly, on the reasoning of the district court, we affirm the
district court’s orders granting summary judgment in favor of, and
awarding attorneys’ fees and costs to, Crown Stations. Teck General
Partnership v. Crown Stations, No. CA-99-1068-A (E.D. Va. Jan. 10
& Feb. 14, 2000). We dispense with oral argument because the facts
and legal contentions are adequately presented in the materials before
the court and argument would not aid the decisional process.

                                                            AFFIRMED